DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 and 8-15 are pending and the subject of this FINAL Office Action.  Any Rejections/Objections not reiterated or maintained are considered withdrawn in view of Applicant’s Response. 
	
New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 and 8-15 are rejected under 35 U.S.C. § 103 as being unpatentable over YOSHIMURA (US 2017/0136545), in view of FEENSTRA (US 6,955,776), SCHULMAN (US 7,563,397) and KORTEN (US20180206952A1).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar powder-based 3D printing options such as binder printing to the powder-based printing of YOSHIMURA with a reasonable expectation of success.  
As to claims 1 and 15, YOSHIMURA teaches a surface/platform (Fig. 1); print heads 12 configured to deposit powder (Fig. 1); multiple perimeter generators 13/22 (Figs. 1, 4, para. 0076); and computer 52 that directs print head to release powder and cut perimeter using perimeter generator (Fig. 1, para. 0069).
	As to claim 2, YOSHIMURA teaches cutting (para. 0014, for example).
	As to claim 4, YOSHIMURA teaches to deposit layer, then cut, then deposit another layer (Figs. 11-16, for example).
	As to claim 5, YOSHIMURA teaches furnace with heat (paras. 0071, 0094, 0115).  Furnace is commonly understood to mean any enclosed area with heat.
	As to claim 6, YOSHIMURA teaches metal powder (para. 0061, for example).
	As to claims 11-12, YOSHIMURA teaches the perimeter generators 13/22 can be lasers (paras. 0076, 0141).
	As to claims 13-14, claim 13 only recites “an energy source that is configured to provide an energy beam directed to at most a portion of said layer of said one or more materials.”  This encompasses no energy beam.  Regardless, YOSHIMURA teaches multiple laser beams (paras. 0061-66).
YOSHIMURA does not explicitly teach using “binding substance” (very broadly recited in claims) such as solvent (e.g. jetted binder printing).  The Office notes “binding substance” is never compositionally define and can encompass any substance that binds anything.  For purposes of applying prior art, the Office looks to the only example in the specification of jetted binder printing.  This is conventional in the 3D printing art.
YOSHIMURA also does not explicitly teach “smoother” such as blade, knife, gas knife, etc.
	All of FEENSTRA, SCHULMAN and KORTEN teach to 3D print using binder printing/inkjet printing on powders, and associated machines (FEENSTRA, claim 1; SCHULMAN Abstract; KORTEN Figs. 1-11, Abstract paras. 0019-26, 0052).  These machines include powder dispensers (FEENSTRA Example 2; SCHULMAN Abstract; KORTEN para. 0054, Figs. 1-2, 4, 8), smoothers/rollers/blades/recoaters (FEENSTRA col. 7; SCHULMAN col. 11; KORTEN para. 0015), energy sources (FEENSTRA cols. 2-3, Example 2; SCHULMAN cols. 3, 11, 13; KORTEN para. 0021-22), heating sources (FEENSTRA col. 5; SCHULMAN cols. 5, 7, 11, 14; KORTEN para. 0021-22), enclosures FEENSTRA col. 2; SCHULMAN Figs. 1-6; KORTEN Figs. 1-11), and inkjet heads or sprayers 1mm-1m (FEENSTRA Example 2, col. 7; SCHULMAN Abstract; KORTEN Fig. 4).
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar binder-based powder 3D printing techniques to the powder-based 3D printing technique of YOSHIMURA with a reasonable expectation of success.  Binder printing was a known powder-based option that a skilled artisan would have known as a familiar option in the art.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over YOSHIMURA, in view of in view of FEENSTRA (US 6,955,776), SCHULMAN (US 7,563,397) and KORTEN (US20180206952A1), in further view of GIFFORD (US 20180326660), PROVENCHER (US 20180370133) and WEN (US 20060093992).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar cutting options such as CNC with a reasonable expectation of success.  
As to claims 1-2, YOSHIMURA, in view of in view of FEENSTRA, SCHULMAN and KORTEN teaches the elements of these claims as explained above.
YOSHIMURA, in view of in view of FEENSTRA, SCHULMAN and KORTEN does not explicitly teach CNC-based cutting.
	GIFFORD teaches CNC bit to cut/shape 3D objects (para. 0182, Fig. 10B).  PROVENCHER teaches CNC bit 260 to cut/shape 3D objects (para. 0088, Fig. 17).  Finally, WEN teaches that dental blanks were regularly milled using CNC machines (Abstract, for example).  The Office cites all of these references to demonstrate that a skilled artisan would have been very familiar with known cutting options such as CNC-based cutting.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar CNC cutting options for the cutting options of YOSHIMURA, in view of in view of FEENSTRA, SCHULMAN and KORTEN with a reasonable expectation of success.  
Response to Arguments
The Office does not find Applicants arguments in the Reply 11/07/2022 convincing because Applicants never address the application of routine, familiar cutting of powder-based 3D printed objects to routine, familiar jetted binder printing to yield the same expected results of finished/cut 3D printed objects.  Applicants fail to explain why this combination is not obvious (as shown using YOSHIMURA (US 2017/0136545), in view of FEENSTRA (US 6,955,776), SCHULMAN (US 7,563,397) and KORTEN (US20180206952A1)).

Prior Art
The following prior art also teaches a system with “perimeter generator,” computer and powder print heads: US20030062655; US 2018/0200795; US 2018/0178290; US 2014/0147328.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743